       Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 1 of 10
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 25, 2021
                           UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
           Plaintiff,                          §
                                               §
VS.                                            § CIVIL ACTION NO. 7:08-cv-00177
                                               §
JUAN MONTALVO, et al.,                         §
                                               §
           Defendants.                         §

                                  OPINION AND ORDER

           The Court now considers the parties’ “Joint Motion for Order Establishing Just

Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of the

Court for Tracts RGV-RGC-1080, RGV-RGC-1077 & RGV-RGC-1077E” filed by Plaintiff

United States and Defendants Jose Ignacio Gutierrez; Sara Cecilia Martinez, as the executrix for

the estate of Cecilia G. Martinez; Maria Iris G. Trevino; Rosario G. Pope; Celeste G. Narro;

Ignacio Guerra, III; Myra Guerra; Omar Guerra; and Laura G. Sandoval, as            independent

executrix for the estate of Elisa de Leon Gutierrez.1 The Court also considers the “Joint Motion

for Order Establishing Just Compensation, Granting Possession, and Distributing Funds on

Deposit in the Registry of the Court for Tract RGV-RGC-1082” filed by Plaintiff United States

and Defendants Sara Cecilia Martinez, as the executrix for the estate of Cecilia G. Martinez;

Maria Iris G. Trevino; Rosario G. Pope; Celeste G. Narro; Ignacio Guerra, III; Myra Guerra;

Omar Guerra.2 After considering the motions, record, and relevant authorities, the Court

GRANTS both joint motions.



1
    Dkt. No. 157.
2
    Dkt. No. 158.


1 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 2 of 10




    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an eminent domain case commenced in 2008.3 This opinion and order is a

continuation of the Court’s July 27, 2020 order.4 In that order, the Court acknowledged that this

case involves numerous tracts of land and the United States has “gradually filed dismissal

documentation for multiple tracts, but has yet to resolve the entire case.”5 Pending before the

Court are dismissal documents as to more tracts that are a part of this proceeding, but again

without finally resolving the case as to every tract. Nevertheless, the Court turns to resolving

proceedings against the tracts for which dismissal documentation is complete.

    II. TRACTS RGV-RGC-1080, RGV-RGC-1077, AND RGV-RGC-1077E

         Tract RGV-RGC-1080 is 0.828 acres and Tract RGV-RGC-1077 is 1.256 acres both in

Starr County, Texas.6 The United States seeks to take these two tracts in fee simple absolute

interest, subject to certain exceptions.7 Tract RGV-RGC-1077E is 0.282 acres and the United

States evidently availed of a temporary 24-month “work area easement” over this tract beginning

in 2017 and ending in 2019.8 Just compensation remains to be resolved for the temporary

easement. The United States and certain Defendants jointly move for an order:

         (a) establishing nine thousand seven hundred and 00/100 dollars ($9,700.00) as
         the total just compensation for Tracts RGV-RGC-1077, RGV-RGC-1077E and
         RGV-RGC-1080, (b) granting the United States possession of fee Tracts RGV-
         RGC-1077 and RGV-RGC-1080; and (c) disbursing the stipulated amount of just
         compensation . . . .9



3
  Dkt. No. 1.
4
  Dkt. No. 139.
5
  Id. at 2.
6
  Dkt. No. 115-1 at 20, 32.
7
  Dkt. No. 22-1 at 54.
8
  Dkt. No. 157 at 2, ¶ 3 (citing Dkt. No. 23-1 at 45–52) (the motion indicates the tract is 0.194 acres but the
declaration of condemnation indicates 0.282 acres).
9
  Dkt. No. 157 at 9, ¶ 33.


2 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 3 of 10




         Before the Court can determine just compensation, Plaintiff United States “must add as

defendants all those persons who have or claim an interest and whose names have become

known or can be found by a reasonably diligent search of the records.”10 The parties recount in

the joint motion a long and complex title history dating back to 1926 and evidenced by court

judgments, written conveyances, and death certificates.11 The parties attach sufficient proof of

ownership and entitlement to just compensation and Defendants additionally warrant that they

are the owners of the tracts taken and have the exclusive right to compensation.12 The Court

finds that Defendants are entitled to just compensation according to their agreed amount of

compensation and that Plaintiff United States is entitled to take the subject property according to

the following. The Court GRANTS the joint motion with respect to these tracts13 and ORDERS,

ADJUDGES, and DECREES the following:

         The United States is granted a fee simple absolute interest over Tracts RGV-RGC-1077

and RGV-RGC-1080, which are lands described in Schedules CCC and DDD of the United

States’ “Second Amendment to Complaint in Condemnation,”14 subject to existing easements for

public roads and highways, public utilities, railroads, and pipelines; excepting and excluding all

interest in minerals and the rights appurtenant thereto and excepting and excluding all interest in

water distribution and drainage systems, provided that any surface rights arising from the

excluded interests in water distribution and drainage systems are subordinated to the

construction, operation, and maintenance of the border barrier; and reserving a perpetual right of

10
   FED. R. CIV. P. 71.1(c)(3); see United States v. 22,680 Acres of Land in Kleberg Cnty., 438 F.2d 75, 77 (5th Cir.
1971) (“[A] federal district court may not decline to exercise its jurisdiction to determine the true owners of
condemned land when such jurisdiction is timely invoked.”); Dkt. No. 111 at 3 (“The Court finds the parties do not
provide sufficient proof of ownership.”).
11
   Dkt. No. 157 at 3–8, ¶¶ 8–32.
12
   Id.; id. at 11, ¶ 33.g. In light of the parties’ agreements on the proper amount and division of compensation, the
Court does not endeavor to explain at length the near-century of family and title history involving the tracts taken in
this proceeding.
13
   Dkt. No. 157.
14
   Dkt. No. 115-1 at 20–24; id. at 32–36.


3 / 10
        Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 4 of 10




way on both sides of the federal border barrier for the purpose of gaining access to condemnees’

land on the other side of the border barrier; and reserving to the United States along and on both

sides of the border barrier the right to read and utilize the nearest border barrier gate for the

purpose of accessing condemnees’ lands on the other side. The taking reserves a permanent

right-of-way to any condemnee and all landowners similarly situated to access the nearest border

barrier gate to lands not taken between the border barrier and the Rio Grande River which allows

entry to the other side of the border barrier from which unacquired land can be accessed.

           The United States must use its interests granted by this decree for the public purposes for

which the property is taken: to construct, install, operate, and maintain roads, fencing, vehicle

barriers, security lighting, and related structures designed to help secure the United

States/Mexico international border within the State of Texas. All those who interfere with or

whose use is inconsistent with the United States’ interests in Tracts RGV-RGC-1077 and RGV-

RGC-1080 are hereby ORDERED to surrender possession to the United States to the extent of

the United States’ interests granted by this decree.

           The total sum of nine thousand seven hundred dollars ($9,700), together with any interest

earned while on deposit in the registry of the Court,15 constitutes just compensation under the

Fifth Amendment to the United States Constitution for the taking of Tracts RGV-RGC-1080,

RGV-RGC-1077, and RGV-RGC-1077E and the amount fully satisfies any claims of whatever

nature by any Defendant against the United States for this action and taking. Judgment is entered

against Plaintiff United States for the amount of just compensation. All taxes, liens,

encumbrances, and charges of whatever nature existing against the interests taken in the subject




15
     See 40 U.S.C. § 3116.


4 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 5 of 10




properties as of March 24, 2020,16 shall be deducted from the compensation distributed by this

decree. The Court ORDERS the Clerk of the Court to immediately disburse $9,700 of the

balance on deposit in the Court’s registry,17 together with interest, payable as follows:

        $5,350 to Ellis, Koeneke & Ramirez, LLP, for the benefit of Defendant Laura G.
         Sandoval, Independent Executrix for the Estate of Elisa de Leon Gutierrez, together with
         a 55% share of the accrued interest;

        $725 to Defendant Jose Ignacio Gutierrez together with a 7.5% share of the accrued
         interest;

        $241.66 to Defendant Ignacio Guerra, III together with a 2.5% share of the accrued
         interest;

        $241.67 to Defendant Myra Guerra together with a 2.5% share of the accrued interest;

        $241.67 to Defendant Omar Guerra together with a 2.5% share of the accrued interest;

        $725 to Defendant Sara Cecilia Martinez, Executrix for the Estate of Maria Cecilia G.
         Martinez together with a 7.5% share of the accrued interest;

        $725 to Defendant Maria Iris G. Trevino together with a 7.5% share of the accrued
         interest;

        $725 to Defendant Rosario G. Pope together with a 7.5% share of the accrued interest;
         and

        $725 to Defendant Celeste G. Narro together with a 7.5% share of the accrued interest.

         In the event that any other party is ultimately determined by a court of competent

jurisdiction to have any right to receive compensation for the interest in the property taken in this

proceeding, Defendants Laura G. Sandoval as Independent Executrix for the Estate of Elisa de

Leon Gutierrez; Jose Ignacio Gutierrez; Ignacio Guerra, III; Myra Guerra; Omar Guerra; Sara

Cecilia Martinez as Executrix for the Estate of Maria Cecilia G. Martinez; Maria Iris G. Trevino;

16
   See Dkt. No. 157 at 2–3, ¶ 5 (citing Dkt. No. 125) (describing the final deposit into the registry of the Court for
Tracts RGV-RGC-1080, RGV-RGC-1077, and RGV-RGC-1077E); 40 U.S.C. § 3114(b)(1) (“On filing the
declaration of taking and depositing in the court, to the use of the persons entitled to the compensation, the amount
of the estimated compensation stated in the declaration, title to the estate or interest specified in the declaration vests
in the Government.”).
17
   See Dkt. Nos. 4, 40, 125.


5 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 6 of 10




Rosario G. Pope; and Celeste G. Narro shall refund into the registry of the Court the

compensation distributed by this decree, or such part thereof as the Court may direct, together

with interest thereon at the annual rate provided in 40 U.S.C. § 3116 from the date of receipt of

compensation to the date of repayment into the registry of the Court.

         This decree is binding on the heirs, trustees, executors, administrators, devisees,

successors, assigns, agents, and representatives of Defendants Laura G. Sandoval, Independent

Executrix for the Estate of Elisa de Leon Gutierrez; Jose Ignacio Gutierrez; Ignacio Guerra, III;

Myra Guerra; Omar Guerra; Sara Cecilia Martinez, Executrix for the Estate of Maria Cecilia G.

Martinez; Maria Iris G. Trevino; Rosario G. Pope; and Celeste G. Narro. Each party is to bear its

own costs and fees. The Court now turns to the other tract for which dismissal documentation is

complete.

     III. TRACT RGV-RGC-1082

         Tract RGV-RGC-1082 is 0.710 acres in Starr County, Texas.18 The United States seeks to

take this tract in fee simple absolute interest, subject to certain exceptions.19 The United States

and certain Defendants jointly move for an order:

         (a) establishing two thousand three hundred and 00/100 dollars ($2,300.00) as the
         total just compensation for Tract RGV-RGC-1082, (b) granting the United States
         possession of Tract RGV-RGC-1082; and (c) disbursing the stipulated amount of
         just compensation . . . .20

         Before the Court can determine just compensation, Plaintiff United States “must add as

defendants all those persons who have or claim an interest and whose names have become

known or can be found by a reasonably diligent search of the records.”21 Tract RGV-RGC-1082


18
   Dkt. No. 115-1 at 8.
19
   Dkt. No. 22-1 at 54.
20
   Dkt. No. 158 at 4, ¶ 15.
21
   FED. R. CIV. P. 71.1(c)(3); see United States v. 22,680 Acres of Land in Kleberg Cnty., 438 F.2d 75, 77 (5th Cir.
1971) (“[A] federal district court may not decline to exercise its jurisdiction to determine the true owners of


6 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 7 of 10




also has a family and title history stretching back to 1926. However, the history is similar to that

of the above tracts and the parties substantiate their ownership with written conveyances and

court orders.22 The parties attach sufficient proof of ownership and entitlement to just

compensation and Defendants additionally warrant that they are the owners of the tract taken and

have the exclusive right to compensation.23 The Court finds that Defendants are entitled to just

compensation according to their agreed amount of compensation and that Plaintiff United States

is entitled to take the subject property according to the following. The Court GRANTS the joint

motion with respect to these tracts24 and ORDERS, ADJUDGES, and DECREES the

following:

         The United States is granted a fee simple absolute interest over Tract RGV-RGC-1082,

which are lands described in Schedules CCC and DDD of the United States’ “Second

Amendment to Complaint in Condemnation,”25 subject to existing easements for public roads

and highways, public utilities, railroads, and pipelines; and excepting and excluding all interest

in minerals and the rights appurtenant thereto and excepting and excluding all interest in water

distribution and drainage systems, provided that any surface rights arising from the excluded

interests in water distribution and drainage systems are subordinated to the construction,

operation, and maintenance of the border barrier; and reserving a perpetual right of way on both

sides of the federal border barrier for the purpose of gaining access to condemnees’ land on the

other side of the border barrier; and reserving to the United States along and on both sides of the

border barrier the right to read and utilize the nearest border barrier gate for the purpose of



condemned land when such jurisdiction is timely invoked.”); Dkt. No. 111 at 3 (“The Court finds the parties do not
provide sufficient proof of ownership.”).
22
   Dkt. No. 158 at 3, ¶¶ 7–10.
23
   Id. at 6, ¶ 15.g.
24
   Dkt. No. 158.
25
   Dkt. No. 115-1 at 8–12.


7 / 10
     Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 8 of 10




accessing condemnees’ lands on the other side. The taking reserves a permanent right-of-way to

any condemnee and all landowners similarly situated to access the nearest border barrier gate to

lands not taken between the border barrier and the Rio Grande River which allows entry to the

other side of the border barrier from which unacquired land can be accessed.

         The United States must use its interests granted by this decree for the public purposes for

which the property is taken: to construct, install, operate, and maintain roads, fencing, vehicle

barriers, security lighting, and related structures designed to help secure the United

States/Mexico international border within the State of Texas. All those who interfere with or

whose use is inconsistent with the United States’ interests in Tract RGV-RGC-1082 hereby

ORDERED to surrender possession to the United States to the extent of the United States’

interests granted by this decree.

         The total sum of two thousand three hundred dollars ($2,300), together with any interest

earned while on deposit in the registry of the Court,26 constitutes just compensation under the

Fifth Amendment to the United States Constitution for the taking of Tract RGV-RGC-1082 and

the amount fully satisfies any claims of whatever nature by any Defendant against the United

States for this action and taking. Judgment is entered against Plaintiff United States for the

amount of just compensation. All taxes, liens, encumbrances, and charges of whatever nature

existing against the interests taken in the subject properties as of March 24, 2020,27 shall be

deducted from the compensation distributed by this decree. The Court ORDERS the Clerk of the




26
  See 40 U.S.C. § 3116.
27
  See Dkt. No. 158 at 2, ¶¶ 2–4 (describing the history of revisions to the taking of Tract RGV-RGC-1082, which
was not completed until January 9, 2020); Dkt. Nos. 4, 40, 109, 120, 125 (all of Plaintiff’s deposits, the last of which
was made on March 24, 2020); 40 U.S.C. § 3114(b)(1) (“On filing the declaration of taking and depositing in the
court, to the use of the persons entitled to the compensation, the amount of the estimated compensation stated in the
declaration, title to the estate or interest specified in the declaration vests in the Government.”).


8 / 10
        Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 9 of 10




Court to immediately disburse $2,300 of the balance on deposit in the Court’s registry,28 together

with interest, payable as follows:

          $383.33 to Defendant Jose Ignacio Gutierrez together with a 16.67% share of the accrued
           interest;

          $127.78 to Defendant Ignacio Guerra, III, together with a 5.55% share of the accrued
           interest;

          $127.78 to Defendant Myra Guerra together with a 5.55% share of the accrued interest;

          $127.78 to Defendant Omar Guerra together with a 5.55% share of the accrued interest;

          $383.33 to Defendant Sara Cecilia Martinez, Executrix for the Estate of Maria Cecilia G.
           Martinez together with a 16.67% share of the accrued interest;

          $383.33 to Defendant Maria Iris G. Trevino together with a 16.67% share of the accrued
           interest;

          $383.33 to Defendant Rosario G. Pope together with a 16.67% share of the accrued
           interest; and

          $383.34 to Defendant Celeste G. Narro together with a 16.67% share of the accrued
           interest.

           In the event that any other party is ultimately determined by a court of competent

jurisdiction to have any right to receive compensation for the interest in the property taken in this

proceeding, Defendants Jose Ignacio Gutierrez; Ignacio Guerra, III; Myra Guerra; Omar Guerra;

Sara Cecilia Martinez as Executrix for the Estate of Maria Cecilia G. Martinez; Maria Iris G.

Trevino; Rosario G. Pope; and Celeste G. Narro shall refund into the registry of the Court the

compensation distributed by this decree, or such part thereof as the Court may direct, together

with interest thereon at the annual rate provided in 40 U.S.C. § 3116 from the date of receipt of

compensation to the date of repayment into the registry of the Court.




28
     See Dkt. Nos. 4, 40, 125.


9 / 10
       Case 7:08-cv-00177 Document 161 Filed on 01/25/21 in TXSD Page 10 of 10




           This decree is binding on the heirs, trustees, executors, administrators, devisees,

successors, assigns, agents, and representatives of Defendants Jose Ignacio Gutierrez; Ignacio

Guerra, III; Myra Guerra; Omar Guerra; Sara Cecilia Martinez as Executrix for the Estate of

Maria Cecilia G. Martinez; Maria Iris G. Trevino; Rosario G. Pope; and Celeste G. Narro. Each

party is to bear its own costs and fees.

           This case remains pending as to Tracts RGV-RGC-1078 and RGV-RGC-1078E.29

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 25th day of January 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




29
     See Dkt. No. 160.


10 / 10
